251 S.W.3d 387 (2008)
Danny SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89965.
Missouri Court of Appeals, Eastern District, Division Three.
April 29, 2008.
*388 Leah Wommack Askey, Troy, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Pamela Rasmussen, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Daniel C. Smith ("movant") appeals the judgment of the motion court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 after an evidentiary hearing. Movant argues the court clearly erred in denying his request for relief because counsel was ineffective, the trial court failed to sua sponte request a psychiatric exam, and he was sentenced in excess of the statutory maximum.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).